Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Amendment and Terminal Disclaimer filed on 04/12/2022.
Claims 1, 6 have been amended.
Claims 1-19 are pending in the instant application.
Claims 4, 5, 9, 11-19 are withdrawn from further consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-3, 6-8, 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/586,652 (reference application) in view of DIORIO et al (US 2007/0259041). 
The co-application recites a composition comprising a therapeutically effective pharmaceutical dosage form including a plurality of individual particulates, the individual particulates respectively having: a core including an active ingredient combination of an L-carnitine and a nootropic substance; and a release controlling polymer over the core that substantially prevents release of the active ingredient combination in stomach acid and permits release of the active ingredient combination an intestinal pH environment; wherein the L-carnitine is within an interior solid portion of the core and the nootropic substance is within a coating over the interior solid portion of the core; wherein the individual particulates respectively include by % w/w of the particulate: 35% to 65% w/w of the L-carnitine and 15% to 30% w/w of the nootropic substance (see amended claim 1 filed on 03/10/2021), wherein the L-carnitine is selected from at least one of L-carnitine, acetyl L-carnitine, and propionyl L-carnitine (see claim 4), and an enteric coating over the subcoating (see claim 13), a solid core including 35% to 65% w/w of an L-carnitine (see claim 13); thus, there are other ingredients in the core.
The co-application does not recite the core has a binder and filler; however, the co-application discloses the core is made of active ingredients, microcrystalline cellulose filler and methocel, which is hydroxypropyl methylcellulose binder (see Table 5).
DIORIO teaches the prior art had known of making multiparticulates (see abstract), wherein the core comprised of an active agent, such as formula I (see [0077]), a rate controlling polymer, such as hydroxypropyl methylcellulose (see [0078]), and a binder, such as microcrystalline cellulose (see [0080]), are blended (see [0097]). Additional disclosures include: extruded and spheronized through a suitable device, such as Nica® extruder/spheronizer (see [0097]); a seal coating over the multiparticulate core (see [0093]); an enteric coating (see [0094]); tablet (see [0006]) or capsules containing the multiparticulates (see [0007]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a core with a blend of the active ingredient, microcrystalline cellulose and hydroxypropyl methylcellulose. The person of ordinary skill in the art would have been motivated to make those modifications, because it would bind the ingredients into a core with rate controlling and reasonably would have expected success because it’s a well-known process of adding active ingredients into a core in the prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "without substantially releasing" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, one would not know what are the metes and bounds of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the tim(US2005/0181047)e a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6-8, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ROMERO (2005/0181047) in view of DIORIO et al (US 2007/0259041).
ROMERO teaches a composition of pellets (see [0033]), which reads on multiparticulates, comprising of: inert sphere/pellet core (see [0033] and [0064]) and 62-99% (see [0064]) of a nutritional supplement (see [0033]), such as L-carnitine (see [0056]); and an enteric coating, such as methacrylic acid copolymer (see [0082]), as a retarding solution coated over the pellets to obtain time release pellets (see [0082]). Note, methacrylic acid copolymer coating would have the same retarding properties as claimed by Applicant, such as travel through the stomach and past a pyloric sphincter without substantially releasing the L-carnitine in the stomach, because it’s the same polymer as claimed by Applicant.  Additional disclosures include: pellets containing excipients and agglutinating agents, such as hydroxypropyl methylcellulose (see [0033]), wherein the excipient can be microcrystalline cellulose (see [0059]); multiple pellets are inside a capsule (see [0054]) hydroxypropyl methylcellulose as a layer (see [0081]), which reads on a subcoating over the solid core and under the enteric coating; pellets/core are coated with an active ingredient (see [0033]).
	ROMERO does not specifically teach making the core by blending all the ingredients.
	DIORIO teaches the prior art had known of making multiparticulates (see abstract), wherein the core comprised of an active agent, such as formula I (see [0077]), a rate controlling polymer, such as hydroxypropyl methylcellulose (see [0078]), and a binder, such as microcrystalline cellulose (see [0080]), are blended (see [0097]). Additional disclosures include: extruded and spheronized through a suitable device, such as Nica® extruder/spheronizer (see [0097]); a seal coating over the multiparticulate core (see [0093]); an enteric coating (see [0094]); tablet (see [0006]) or capsules containing the multiparticulates (see [0007]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a core with a blend of the active ingredient, microcrystalline cellulose and hydroxypropyl methylcellulose in place of coating the active agent onto the core. The person of ordinary skill in the art would have been motivated to make those modifications, because it’s another method of making a core for multiparticulates and has added rate controlling properties from the rate controlling polymer hydroxypropyl methylcellulose, and reasonably would have expected success because both references are in the same field of endeavor, such as multiparticulates.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the least amount of binders to bind the core together, or controlling the rate of release.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
The references do not specifically teach the diameter of the particulates as claimed by Applicant.  The size of a particulate composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal size in order to best achieve the desired results, such as ease to place in to capsules.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of particulate size would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that the claims of the '652 application, however, place the the L-carnitine within an interior solid portion of the core and the nootropic substance within a coating over the interior solid portion of the core. This feature, among others, makes the '652 applications claims and the present claims patentably distinct from each other.
	The Examiner finds this argument unpersuasive, as discussed in the rejection above.
	Applicant argues that a person having ordinary skill in the art would understand what "without substantially releasing" means in the context of the Specification. Moreover, people of ordinary skill in the art understand that release controlling or enteric coating materials may not be 100% effective at preventing release in the stomach. Accordingly, the term "without substantially releasing" simply captures the idea that a relatively small amount of the L-carnitine may be released in the stomach.
	The Examiner finds this argument unpersuasive, because small amount is also another relative term. How much is small amount? 10 mg or 10 gm? 0.1% or 1% or 3% or 10%? 
	Applicant argues that claim 1 is amended as follows: "a spheronized extrudate solid core including the L-carnitine intermixed with a pharmaceutically acceptable
binder and a pharmaceutically acceptable filler." This amendment is designed to clarify that the elected embodiment is one that was produced by extrusion and spheronization where the ingredients in the core are intermixed. This is in contrast to Romero, which teaches an inert pellet core and a coating of the active ingredient over the inert pellet core. To the extent the Examiner considers "spheronized extrudate" to be a product by process feature, the Examiner must consider the structural characteristics imparted to the composition by the process. According to MPEP 2113(1), "[t]he structure implied by the process steps should be considered when assessing the patentability of product-by-process claims ... where the manufacturing process steps would be expected to impart
distinctive structural characteristics to the final product." Here, "spheronized extrudate" clearly imparts distinctive structural characteristics to the core. For one, the core is spheronized. The term "spheronize" means: The formation of pellets into spheroids. To mold pellets into spheroids. As applied to the claims, this means the "spheronized extrudate" core is spheroidal and has been extruded. As an extrudate, the L-carnitine, filler, and binder are intermixed within the core. In Romero's composition, the core is composed of an inert pellet, which is dried. Romero at [0038]. After the inert pellet is dried, the water soluble nutritional supplement is coated over the pellet. Id. Accordingly,
Romero does not teach the aforementioned element of claim 1. There is no reasonable expectation of success from modifying Romero's composition by forming the cores according to Diorio. Romero's composition was specifically formulated for a timed-release of water soluble nutritional supplements. Id. at Title and Abstract. There is no indication that Diorio's active drug is water soluble or that its spheronized cores would yield the timed-release profile Romero was trying to achieve for water soluble nutritional supplements.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a core with a blend of the active ingredient, microcrystalline cellulose and hydroxypropyl methylcellulose in place of coating the active agent onto the core. The person of ordinary skill in the art would have been motivated to make those modifications, because it’s another method of making a core for multiparticulates and has added rate controlling properties from the rate controlling polymer hydroxypropyl methylcellulose, and reasonably would have expected success because both references are in the same field of endeavor, such as multiparticulates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618